DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recoiling masses (claims 1 and 14-16), the breechblock head being freely movable relative to the breechblock carrier (claim 3), the breechblock drive (claims 4-5 and 15),  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "47" and "60" have both been used to designate fifth slide 60, apparently.  Compare Fig. 5, wherein leader line for 47 ends at fifth slide 60, with Figs. 7 and 9-10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “device” in the claims, as best understood, conveys a combination of structural features and not a separate and distinct element, at least in part because there is neither a showing of nor reference character for such.  That is, the presumption is that “device” is merely a linguistic mechanism to describe the overall subject matter.  Clarification is required.
Claim 1 recites the limitations "the recoil" in line 5, "the recoiling masses" in lines 5-8 (2X), "the mechanical connection" in line 6, and "the forward motion" in line 7.  There is insufficient antecedent basis for these limitations in the claim.  Because there is no showing of “recoiling masses,” such is best understood to mean at least the breechblock carrier 5, e.g., Figs. 4-5, and elements fixedly fastened thereto.  Note further that "a mechanical separation" does not require a lack of connection, since elements can be separated by linkages or other mechanically intervening parts and still meet the recitation.  In that light, "reestablish[ing] the mechanical connection" is unclear.  Thus, clarifications are required.
Because breechblock head 3 is disclosed and shown as being constrained by control bolt 22 therethrough in guide groove or guide curve 21 in breechblock carrier 5, e.g., Figs. 4 and 6-7, such cannot be properly said to be “freely movable relative to the breechblock carrier,” as recited.  Thus, claim 3 is ambiguous.  See claim 9, which positively requires a guide curve for guiding a control bolt of the breechblock head.  Thus, some constraint of movement inheres.
Claims 4-9, 11, 13, and 15 recite the limitations "the breechblock carrier" variously throughout.  There is insufficient antecedent basis for this limitation in the claim.  Note that “a breechblock carrier” is not introduced until claim 2.
Because there is no showing of "a breechblock drive" nor reference character disclosed therefor, the metes and bounds of claims 4-5 and 15 are unclear.
Claims 5 and 6 recite "may" in lines 2 and 3, respectively, which term does not require any recited structure thereafter.  That is, any language after "may" need not be met by prior art in order to anticipate/obviate the claims because such does not exclude "may not."
Claim 6 recites the limitation "the firing direction" in line 2 and "the front end" in lines -3.  There is insufficient antecedent basis for these limitations in the claim.  Note that preceding "breechblock slider" in line 2 should be an article such as “a.”
Claim 7 recites the limitation "the gun barrel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Note that, while a gun barrel may be construed as inherent in a rifle, gun, firearm, etc., such is not inherent in a “weapon system.”
Claim 8 recites the limitation "at least one second slide" in lines 1-2.  The ambiguity is that “at least one first slide” is not introduced until claim 7, while claim 8 depends on claim 4.  It is unclear how there can there be at least one second slide absent at least one first slide.
Claim 13 recites the limitation “at least one third slide is provided on the device“ in lines 1-2.  As noted above, a device does not appear to be a singular element, but rather, a combination of elements.  As such, it is unclear how a slide is provided on the device.  Perhaps, --the device further includes at least one third slide-- would better convey the claimed subject matter.
Claim 13 further recites “its” in line 2.  Use of pronouns should be avoided and replaced with a positive recitation of the intended element, for clarity.
Claim 14 recites the limitation “unlocking the breechblock during a forward motion of the recoiling masses“ in line 4.  The ambiguity is that claim 1 requires “reestablish[ing] the mechanical connection between the breechblock drive and the breechblock during the forward motion of the recoiling masses“ in lines 6-8.  Thus, it is unclear how unlocking the breechblock during forward motion of recoiling masses reestablishes a mechanical connection of the breechblock with the breechblock drive, particularly in view of the lack of showing of the recoiling masses.
Claim 15 is similarly ambiguous to claim 14 for the same reasoning.
Claim 16 recites the limitations “the forward motion energy“ in lines 1-2 and “the cartridge“ and “the gun barrel“ in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claims 14-16 cannot be further treated on the merits, particularly because of the ambiguities with respect to claims 14-15, noted above.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 194,722 to Revelli (an English iteration of DE 409091 to same cited by Applicant).
Re: claim 1, Revelli discloses the claimed invention including a weapon system comprising: a breechblock 2, e.g., Figs. 1-4, the breechblock being mechanically connected to a breechblock drive 1 of the weapon system (the recoiling barrel 1 suffices as a breechblock drive, page 2, lines 6-8; page 2, lines 23-31, as best understood); a device, inter alia, 3, that is designed such that a mechanical separation between the breechblock and the breechblock drive takes place during the recoil of the recoiling masses of the weapon system (page 2, lines 31-47), and the device reestablishes the mechanical connection between the breechblock drive and the breechblock during the forward motion of the recoiling masses (page 2, lines 48-54).
Re: claim 2, whether clearly shown or expressly disclosed, the system disclosed by Revelli inherently includes a breechblock head (such as to the right in the figures for capturing a cartridge to be fired and removing such from the firing chamber afterward) and a breechblock carrier (this is asserted because the head has to pass through lugs and subsequently rotate a sufficient amount to engage such lugs and seal the firing chamber, while the carrier simply moves back and forth).
Re: claim 3, Revelli fairly discloses wherein the head is freely movable relative to the carrier (as described above and best understood).
Re: claim 4, Revelli further discloses wherein at least one connection rod 4 of the device is designed so as to detachably connect the breechblock carrier to the breechblock drive.
Re: claim 5, Revelli further discloses wherein a breechblock slider 8 is provided.
Re: claim 7, Revelli further discloses wherein the device includes at least one slide 4, which protrudes from the breechblock carrier (as shown) in a direction of a gun barrel.  The last is asserted because ‘in a direction of a gun barrel’ is open to broad interpretation.  That is, any direction, e.g., into, away from, along an axis of a gun barrel, would suffice to meet the clause.
Re: claim 8, Revelli fairly discloses multiple slides 4.  Whether such ‘mechanically separate the connection rod from the breechblock carrier’ is irrelevant, since this is merely an intended use of the secondary slide.
Re: claim 10, whether clearly shown or expressly articulated, a firing pin integrated into a bore in the breechblock head inheres, since this is how the weapon fires a cartridge.
Re: claim 11, Revelli further discloses wherein at least one bore 5 is introduced into the breechblock carrier, a front end of the connection rod being adapted to be guided within the bore (as shown).
Re: claim 12, Revelli further discloses wherein two connection rods are used (shown), which are oriented in parallel to each other (shown), the breechblock head being arranged between to two connection rods (when breechblock 2 passes such).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, and alternatively claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Revelli in view of US 8,677,883 to Wossner et al. (“Wossner,” cited by Applicant).
Re: claim 2, Revelli discloses the claimed invention as applied above except for wherein the breechblock is formed at least by a breechblock carrier and a breechblock head, and the breechblock carrier being designed so as to carry the breechblock head.
Wossner teaches a breechblock 150, e.g., Fig. 1, wherein the breechblock is formed at least by a breechblock carrier 1 and a breechblock head 100, and the breechblock carrier being designed so as to carry the breechblock head, in the same field of endeavor for the purpose of “safely secur[ing] a cartridge in a cartridge chamber of a muzzle and/or barrel prior to releasing a shot,” col. 1, lines 22-23.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Revelli as taught by Wossner in order to safely secure a cartridge in a cartridge chamber of a muzzle and/or barrel prior to releasing a shot.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re: claim 9, Wossner further teaches the breechblock carrier further comprising a guide curve 60, e.g., Figs. 6a-6k, introduced into the breechblock carrier for guiding a control bolt 102, e.g., Fig. 7, of the breechblock head for the purpose of controlling rotational motion of bolt 100, col. 6, line 51, through col. 7, line 9.
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify Revelli as taught by Wossner in order to control rotation motion of the bolt.  The same further rationale provided above would apply equally well here.
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
7-Dec-22